Citation Nr: 9908122	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-32 864	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which increased the evaluation 
assigned the veteran's acne vulgaris from noncompensable to 
10 percent.


FINDINGS OF FACT

1.  The record contains all evidence necessary for the 
equitable disposition of the veteran's claim.

2.  The veteran's skin disability is manifested by extensive 
lesions.

3.  The veteran's skin disability is not manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for acne 
vulgaris have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1-2.14, 4.20, 4.27, 4.118, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated November 1996, the RO increased the 
evaluation assigned the veteran's acne vulgaris from 
noncompensable to 10 percent.  The veteran contends that this 
evaluation should be increased to reflect more accurately the 
severity of his symptomatology.  The initial question before 
the Board is whether the veteran has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and if so, whether the VA has properly assisted 
him in the development of his claim.  

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  As the veteran in this case has claimed 
that his skin disability has worsened, his claim is deemed 
well grounded.  In addition, the Board is satisfied that the 
record contains all evidence necessary for an equitable 
disposition of this claim, and that the RO has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7.

The veteran's acne vulgaris is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7806, by analogy to eczema.  This code provides that a 10 
percent evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation requires that the skin disability 
cause constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or a skin disability of 
exceptional repugnance.

In this case, after the veteran filed his claim for an 
increased evaluation in September 1996, he underwent two VA 
examinations.  During the first examination in October 1996, 
the veteran reported boils that were painful and itched.  He 
indicated that the pain interfered with his sleep and that 
his appearance hindered his ability to walk around the house 
with his shirt off.  The examiner noted that the veteran's 
skin disorder: was primarily on his trunk, but worse in the 
posterior aspect; included several furuncles in various 
stages of resolution with redness and scabbing, numerous 
comedones, and extensive scarring from the acne and 
comedones; and caused mild scarring of the face and extensive 
scarring on the posterior neck and trunk, but no nervous 
manifestations.  Three color photographs of the veteran's 
disability are attached to the examination report.  The VA 
examiner diagnosed cystic acne vulgaris with secondary 
scarring, and "embarrassment due to appearance of body 
secondary to the above".     

During the second examination in February 1997, the veteran 
reported that he was not on treatment for his acne.  Many 
open and closed comedones were noted on his face, chest and 
back.  There were approximately five inflamed papules and 
three pustules on his back, and pitted scarring on his cheeks 
and back.  The examiner attributed these findings to the 
veteran's service-connected acne vulgaris. 

Having reviewed the above evidence of record and having 
considered the effect the disability at issue has on his 
earning capacity, see 38 C.F.R. §§ 4.1, 4.2, 4.41, the Board 
finds that the schedular criteria for an evaluation of 30 
percent have been met.  The evidence does not establish that 
the veteran's skin disability causes constant exudation or 
itching; however, two VA examiners have confirmed the 
presence of extensive lesions, primarily on the veteran's 
back, but also on his face, neck and trunk, along with some 
degree of disfigurement.  As Diagnostic Code 7806 requires 
constant exudation or itching, extensive lesions or marked 
disfigurement, the Board is of the opinion that the evidence 
satisfies the criteria for a 30 percent evaluation under 
Diagnostic Code 7806.  

However, the Board further concludes that the criteria for 
the next higher 50 percent evaluation have not been met.  In 
this regard, neither of the two VA examinations have not 
described the veteran's disability as having or manifesting 
ulcerations or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  As such an evaluation in excess of 30 percent 
under Diagnostic Code 7806 is not shown to be warranted.  

The Board has also consider a higher evaluation for the 
veteran's disability under 38 C.F.R. § 4.118, Diagnostic Code 
7800, for disfiguring scars of the head, face or neck.  Under 
this Diagnostic Code a 30 percent evaluation is for 
assignment for severe disfiguring scars, especially if 
producing a marked and unsightly deformity of the eye lids, 
lips or auricles, and a 50 percent evaluation is for 
assignment for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  However, while the VA examinations described 
mild scarring of the veteran's face, the scarring was never 
described as disfiguring and the disability was reported to 
primarily affect the veteran's trunk.  And as noted above, 
disfigurement is one of the criteria for a 30 percent 
evaluation under Diagnostic Code 7806.  As such, the Board 
finds that any disfigurement cause by the veteran's 
disability is encompassed in the 30 percent evaluation.   


ORDER

A 30 percent evaluation for acne vulgaris is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


